UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1967


CHADWICK DAVID MYERS,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 30321-13L)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chadwick David Myers, Appellant Pro Se.       Michael J. Haungs,
Supervisory Attorney, Marion Elizabeth Erickson, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chadwick David Myers appeals from the tax court’s order

upholding the Commissioner of Internal Revenue’s proposed levy

action with respect to his income tax liability for the tax years

2003 through 2009, and imposing a penalty against Myers for making

frivolous arguments, 26 U.S.C. § 6673 (2012).               We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the tax court.              Myers v. Comm’r of

Internal Revenue, No. 30321-13L (U.S.T.C. May 28, 2015).             We deny

the   Commissioner’s   motions   to       strike   Myers’    brief   and   for

sanctions.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2